United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3442
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                         Francisco Javier Munguia Reyes

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                              Submitted: July 28, 2021
                               Filed: August 2, 2021
                                   [Unpublished]
                                   ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Francisco Javier Munguia Reyes appeals after he pleaded guilty to illegal
reentry, and the district court1 sentenced him to sixty months in prison. His counsel

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S.
738 (1967). Counsel argues the district court procedurally erred by applying an
enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2014) (“crime of violence”), and
imposed a substantively unreasonable sentence.

      Having reviewed the record, we conclude that any potential procedural error
in applying the enhancement was harmless because the district court was aware of
and acknowledged the alternative advisory guideline range, expressly stated it would
have imposed the same sentence regardless of any error, and adequately explained its
decision, which was supported by the law and the record. See United States v.
Sayles, 674 F.3d 1069, 1072 (8th Cir. 2012); see also United States v. Lemus-Garcia,
594 Fed. Appx. 321, 322-23 (8th Cir. 2015) (per curiam); United States v.
Montoya-Echeverria, 608 Fed. Appx. 432, 432-33 (8th Cir. 2015) (per curiam). We
conclude, moreover, that the sentence was not substantively unreasonable. See Gall
v. United States, 552 U.S. 38, 41, 51 (2007) (abuse-of-discretion review). The court
properly considered the factors set forth in 18 U.S.C. § 3553(a), and there is no
indication the court overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors, including Reyes’s rehabilitative efforts and lack of prior immigration
offenses. See United States v. Feemster, 572 F.3d 455, 461-62, 464 (8th Cir. 2009)
(en banc). Finally, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and have found no nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-